DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s response filed 06/14/2022 has been fully considered. Applicant’s amendments and the accompanying arguments, with respect to the polarization layer having an edge extended outside an outermost edge of the covering layer in claim 1 and the polarization layer completely covering the covering layer in claim 10 have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Shin et al. (US 2012/0107978).

Terminal Disclaimer
The terminal disclaimer filed on 06/14/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,910,572 has been reviewed and is accepted.  The terminal disclaimer has been recorded and the double patenting rejections have been withdrawn.





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2015/0060778) in view of Kim et al. (US 2012/0139821) and Shin et al. (US 2012/0107978).
In reference to claim 1, Kim et al. (US 2015/0060778), hereafter “Kim,” discloses a flexible display device, with reference to Figures 4, 5, and 8, comprising: a display substrate having a first surface including a display area AA and a peripheral area NA surrounding the display area, Figure 4; a plurality of pixels on the display area of the first surface, paragraph 72; a covering layer, 145, 147,149, covering the pixels and disposed in the display area and the peripheral area of the first surface, paragraphs 94-96; a polarization layer 153 on a top of the covering layer and of which an edge is extended outside an edge of the covering layer; a film wiring 170 on the first surface of the display substrate and of which one end is connected to the peripheral area, paragraph149; 
Kim does not disclose the polarization layer has an edge extended outside an outermost edge of the covering layer or
an insulating layer, disposed on the peripheral area of the first surface, wherein the insulating layer has a first portion contacting the polarization layer and a second portion not overlapping the polarization layer in a plan view, wherein the polarization layer has an inner surface facing the covering layer, and an outer surface opposite to the inner surface, and wherein the insulating layer is not disposed on the outer surface of the polarization layer.
Kim et al. (US 2012/0139821), hereafter “Kim 2012,” discloses display device including teaching, an insulating layer, TUF in Figure 2D, disposed on the peripheral area of the first surface, wherein the insulating layer has a first portion contacting the polarization layer CP and a second portion not overlapping the polarization layer in a plan view, wherein the polarization layer has an inner surface facing the covering layer, and an outer surface opposite to the inner surface, and wherein the insulating layer is not disposed on the outer surface of the polarization layer, paragraph  39. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for an insulating layer to be disposed on the peripheral area of the first surface, wherein the insulating layer has a first portion contacting the polarization layer and a second portion not overlapping the polarization layer in a plan view, wherein the polarization layer has an inner surface facing the covering layer, and an outer surface opposite to the inner surface, and wherein the insulating layer is not disposed on the outer surface of the polarization layer.
One would have been motivated to do so in order to reinforce the adhesion of the film type printed circuit board COF and/or to make an even upper surface, paragraph 39.
Kim 2012 does not disclose the polarization layer has an edge extended outside an outermost edge of the covering layer.
Shin et al. (US 2012/0107978), hereafter “Shin,” discloses a display device including teaching a polarization layer, 175 in Figure 3I, with an edge extended outside an outermost edge of the covering layer 170, paragraph 48. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for the polarization layer to have an edge extended outside an outermost edge of the covering layer. One would have been motivated to do so in order to protect the covering film, paragraphs 45 and 49.
	In reference to claim 2, Kim discloses the covering layer comprises a first inorganic layer, 145 in figure 5, covering the pixels, an organic layer 147 covering the first inorganic layer, and a second inorganic layer 149 covering the organic layer and forming an outermost portion of the covering layer, paragraphs 94-96.
In reference to claim 3, Kim discloses in at least one of the first inorganic layer, the second inorganic layer, and the organic layer, a step is formed between a central portion and an outer portion, Figure 5.
In reference to claim 4, Kim 2012 discloses the insulating layer TUF is disposed between the edge of the covering layer TFE and an edge of the film wiring COF, Figure 2D. 
In reference to claim 5, Kim 2012 discloses the first portion of the insulating layer contacting the polarization layer is a side portion of the insulating layer, Figure 2D.

Allowable Subject Matter
Claims 10-25 allowed.
In reference to claim 10, the prior art of record to the examiner’s knowledge does not teach or render obvious, at least to one skilled in the art, the instant invention regarding the polarization layer completely covering the covering layer and the insulating layer having a first portion overlapping the polarization layer in a plan view and a second portion not overlapping the polarization layer in the plan view; in combination with the other recited limitations.  Claims 11-17 depend on claim 10.
In reference to claim 18, the prior art of record to the examiner’s knowledge does not teach or render obvious, at least to one skilled in the art, the instant invention regarding the adhesive layer directly contacting a top layer of the plurality of layers of the plurality of pixels, and wherein the plurality of layers comprises a semiconductor layer; in combination with the other recited limitations.  Claims 19-21 depend on claim 18.
In reference to claim 22, the prior art of record to the examiner’s knowledge does not teach or render obvious, at least to one skilled in the art, the instant invention regarding the adhesive layer directly contacting a top layer of the plurality of layers and the plurality of layers comprises a semiconductor layer; in combination with the other recited limitations.  Claims 24-25 depend on claim 22.

Claims 6-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 6 would be allowable because the prior art of record fails to teach or fairly suggest the structure comprising the polarization layer overlapping at least a part of an upper surface of the insulating layer in the plan view; in combination with the other recited limitations in the respective base claims.
Claim 7 would be allowable because the prior art of record fails to teach or fairly suggest the structure comprising the polarization layer comprises a first region covering an upper surface of the covering layer and a second region formed outside the first region and covering the edge of the covering layer, wherein the second region of the polarization layer is outside of the covering layer, wherein the polarization layer does not overlap the film wiring, and wherein the second region covers a side of the edge of the covering layer and an end portion of the second region overlaps an area between the covering layer and the film wiring; in combination with the other recited limitations in the respective base claims.
Claims 8 and 9 depend on claim 7 and would be allowable in combination with the other recited limitations in the respective base claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN R. JUNGE whose telephone number is (571)270-5717. The examiner can normally be reached M-F 8:00-4:30 CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRYAN R JUNGE/Primary Examiner, Art Unit 2897